DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claim 9 directed to a species non-elected without traverse.  Accordingly, claim 9 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a medical device comprising a first and second arm portions, the distal end of the second arm portion defining a tissue piercing portion angled towards the first arm in a first direction and at least one barb extending in a second direction opposite the first direction, the first direction being disposed at a non-zero angle with respect to the longitudinal axis of the second arm portion, the medical device further comprising a base portion extending along an axis between the proximal portions of the first and second arm, the base portion defining a slot extending parallel to the axis, wherein the outer surface of the mid-portion is substantially planar and the inner surface is curved. US Patent Publication 2005/0288708 (“Kammerer”) in view of US Patent 6,152,935 and US Patent Publication 2006/0247643 discloses the claimed structure except for the slot extending parallel to the axis of the base portion. US Patent 5,779,720 (“Walder-Utz”) discloses clips having slots (fig. 1, element 13) extending along the axis of the base. However, the slots of Walder-Utz are for mounting a plurality of the clips on a storage element. The clip of Kammerer utilizes a different deployment mechanism and no reasonable motivation could be found to modify the clips of Kammerer with the slot of Walder-Utz.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/C.M.W/Examiner, Art Unit 3771      

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771